Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 1 of 15 Pageid#: 374




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

  UNITED STATES OF AMERICA                      )
                                                )
                                                )     Case No. 1:20CR00014
                                                )
  v.                                            )             OPINION
                                                )
  TRACY LEONARD BROWN,                          )     By: James P. Jones
                                                )     United States District Judge
                   Defendant.                   )

      Lena L. Busscher and Whitney D. Pierce, Assistant United States Attorneys,
 Abingdon, Virginia, for United States; Donald R. Pender, Assistant Federal Public
 Defender, Charlottesville, Virginia, for Defendant.

       In this criminal prosecution, the defendant moved to suppress evidence

 obtained in a warrantless roadside search of a vehicle that he had been driving and

 argued that the illegal fruits of that search tainted a later search of the vehicle

 pursuant to a warrant. An evidentiary hearing was held immediately prior to trial on

 the motion to suppress. At the close of the hearing I orally denied the motion and

 announced that a written opinion would follow setting forth my findings of fact and

 reasons for denial. This Opinion sets forth those findings and reasons. I find that

 the warrantless search of the vehicle was conducted consistent with the Fourth

 Amendment.
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 2 of 15 Pageid#: 375




                                           I.

       Based on my opportunity to assess the credibility of the witnesses, the

 following are my findings of fact. I have taken into account the rationality and

 internal consistency of the testimony, the extent of detail and coherent nature of the

 testimony, the manner of testifying by the witnesses, and the degree to which the

 subject testimony is consistent or inconsistent with other evidence in the case.

       On July 3, 2019, Carroll County Sheriff’s Deputy David Johnson, Sergeant

 Jason Helton, and Deputy Chris Mabry were conducting a license checkpoint at the

 intersection of Wards Gap Road and Orchard Gap Road in rural Carroll County,

 Virginia. The officers’ three patrol cars were lined up beside a building on the

 northbound lane of Wards Gap Road facing the highway, while the officers stood

 outside their vehicles. At approximately 4:30 p.m. a Black Chrysler 200 approached

 the officers coming northbound. The Chrysler stopped about sixty yards from them,

 made an illegal U-turn over a double yellow line on Ward’s Gap Road, and sped

 back in the direction it came from.

       Deputy Johnson and Sergeant Helton got in separate marked patrol cars,

 turned their emergency lights and sirens on, and pursued the Chrysler. The Chrysler

 led Deputy Johnson and Sergeant Helton on a high-speed chase southbound on

 Wards Gap Road — a two lane road — for about two or three miles. The vehicle

 accelerated over one hundred miles per hour. At one point, the Chrysler veered into


                                           2
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 3 of 15 Pageid#: 376




 the opposite lane while attempting to pass a slower moving vehicle traveling in the

 same direction.    In that opposite lane, the Chrysler struck the vehicle it was

 attempting to pass, and crashed into a ditch on the southbound side of Wards Gap

 Road.

         The sole occupant of the Chrysler then opened the driver’s door and fled on

 foot. Deputy Johnson pursued the suspect on foot into a field. Sergeant Helton soon

 arrived at the field in his patrol car and cut the suspect off. After the suspect resisted

 Officer Johnson’s attempts to subdue him, Sergeant Helton exited his patrol car to

 assist and recognized the suspect to be defendant Brown. Deputy Johnson was

 finally able to gain control over Brown by administering pepper spray, placing

 handcuffs on his wrists and shackles around his legs. Deputy Johnson searched

 Brown’s person after arresting him, finding a folding pocketknife in his front right

 pocket, and a closed, small blue circular zipper case in his front left pocket. Deputy

 Johnson opened the case and found several bags of a crystalline substance that

 appeared in his experience and training to be methamphetamine. Sergeant Helton,

 who has also been trained to identify methamphetamine by sight, also believed the

 substance in the zipper case to be methamphetamine. Deputy Johnson and Sergeant

 Helton then placed Brown in Sergeant Helton’s patrol car.

         Brown had left the driver’s side door of the Chrysler open when he fled.

 Standing outside of the car Deputy Johnson saw another blue zipper case lying on


                                             3
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 4 of 15 Pageid#: 377




 the driver’s-side floorboard that was open, unzipped, and with baggies sticking out

 of it that appeared to contain methamphetamine. Hr’g Tr., 15:4–8, ECF No. 83.

        The officers then conducted a search of the Chrysler.1

            While standing outside the vehicle on the driver’s side, Deputy Johnson

 observed a backpack on the front passenger’s seat. Id. at 18:13–15.2 He walked

 around and opened the passenger door, unzipped the backpack, and saw double-

 bagged plastic grocery bags with the handles tied closed at the top. Deputy Johnson

 untied the grocery bags to find six separate plastic baggies consistent with drug

 packaging, which appeared to contain methamphetamine. Deputy Johnson also saw

 a black metal box sitting on the backseat. Deputy Johnson opened the rear driver’s

 side door to access the box, lifted the unlocked lid, and found a loaded nine-

 millimeter Highpoint pistol. Id. at 21:2–5. The roadside search also yielded two


        1
           Deputy Johnson wrote in his incident report, Mot. to Suppress Ex. 1 at 6, ECF
 No. 28-1, that the Chrysler was “searched incident to arrest,” but during the hearing
 referred to the roadside search of the Chrysler as an “inventory search.” Hr’g Tr., 18, 25,
 ECF No 83. For clarity, I refer to the July 3, 2019 warrantless search of the Chrysler at the
 scene of the crash as the “roadside search” or “warrantless search.”
        2
           Deputy Johnson’s later written police report states simply that the backpack was
 in the front of the vehicle and testified at the hearing that it was on the front passenger’s
 seat. Id. at 18:13–15. Deputy Johnson did not take any pictures of the inside of the
 Chrysler. The defense argued at the hearing that this difference damages Deputy Johnson’s
 credibility. I disagree. Deputy Johnson’s testimony is not inconsistent with his report. I
 also found Deputy Johnson’s testimony to be credible and corroborated to a large extent
 by Sergeant Helton’s testimony.



                                              4
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 5 of 15 Pageid#: 378




 digital scales, two cell phones, two watches, several plastic sandwich baggies, and

 approximately $3,800 in cash.

        The Chrysler was then towed to a secure facility. That same day, officers

 obtained a warrant to search the vehicle for evidence of methamphetamine

 distribution. During that search, Sergeant Helton and members of the Twin County

 Drug Task Force found a second handgun, a Smith & Wesson M&P pistol with a

 loaded extended magazine, hidden in a tube sock and lodged behind the glove

 compartment, as well as a glass smoking pipe in the driver’s side air vent, butane

 fuel, and other items. Officer Johnson later learned that the Chrysler was reported

 as stolen but did not know who stole it.3

                                              II.

        The defendant has moved to suppress the evidence seized from the vehicle,

 namely the methamphetamine, two firearms, ammunition, and other contraband

 associated with illegal narcotics use and distribution.

        The Fourth Amendment to the Constitution provides for “[t]he right of the

 people to be secure in their persons, houses, papers, and effects, against unreasonable


        3
           The Supreme Court has stated that a “car thief would not have a reasonable
 expectation of privacy in a stolen car.” Byrd v. United States, 138 S. Ct. 1518, 1529 (2018).
 Thus, “a person present in a stolen automobile at the time of the search may [not] object to
 the lawfulness of the search of the automobile.” Id. (quoting Rakas v. Illinois, 439 U.S.
 128, 141, n.9 (1978)). I do not rely on this precedent because there was no evidence
 presented that Mr. Brown stole the vehicle or knew that it was stolen.

                                              5
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 6 of 15 Pageid#: 379




 searches and seizures.” U.S. Const. amend. IV. The Fourteenth Amendment

 incorporates this right and makes it enforceable against the states. Mapp v. Ohio,

 367 U.S. 643, 660 (1961). The Supreme Court has defined a search as either an

 invasion of an “actual (subjective) expectation of privacy” which “society is

 prepared to recognize as ‘reasonable,’” Katz v. United States, 389 U.S. 347, 361

 (1967) (Harlan J., concurring), or a “physical intrusion of a constitutionally protected

 area,” in an attempt to attain information, Florida v. Jardines, 569 U.S. 1, 5 (2013)

 (internal quotation marks and citation omitted); see United States v. Jones, 565 U.S.

 400, 408 n.5 (2012). Additionally, “A ‘seizure’ of property occurs when there is

 some meaningful interference with an individual's possessory interests in that

 property.” United States v. Karo, 468 U.S. 705, 712 (1984) (internal citations

 omitted).

       The Fourth Amendment generally requires that all searches be supported by a

 warrant based upon probable cause. Katz, 389 U.S. at 357. However, “[b]ecause

 the ultimate touchstone of the Fourth Amendment is ‘reasonableness,’ the warrant

 requirement is subject to certain exceptions.” Brigham City, Utah v. Stuart, 547 U.S.

 398, 403 (2006). Indeed, over time the Supreme Court has carved out “a few

 specifically established and well-delineated exceptions” to the warrant requirement.

 Katz, 389 U.S. at 357. Two exceptions to the warrant requirement: the seizure of




                                            6
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 7 of 15 Pageid#: 380




 evidence in “plain view” and the search of a vehicle under the “automobile

 exception” provide the rules of decision for this motion.

                                             A.

        The Supreme Court first articulated the “plain view” doctrine in Coolidge v.

 New Hampshire, explaining that an officer who “inadvertently comes across an

 incriminating object,” with a “legitimate reason for being present unconnected with

 a search directed against the accused,” may seize the evidence without a warrant.

 403 U.S. 443, 466 (1971). The Court later articulated in Horton v. California, 496

 U.S. 128, 136-37 (1990), that the plain view doctrine applies when: “(1) the seizing

 officer [is] lawfully present at the place from which he can plainly view the evidence;

 (2) the officer has a lawful right of access to the object itself; and (3) it is immediately

 apparent that the item seized is incriminating on its face.” United States v. Williams,

 41 F.3d 192, 196 (4th Cir. 1994)).           The incriminating nature of an item is

 “immediately apparent” if an officer has ‘“probable cause to associate the property

 with criminal activity.’” Texas v. Brown, 460 U.S. 730, 741–42 (1983) (quoting

 Payton v. New York, 445 U.S. 573, 587 (1980)).

        “The rationale of the plain-view doctrine is that if contraband is left in open

 view and is observed by a police officer from a lawful vantage point, there has been

 no invasion of a legitimate expectation of privacy and thus no ‘search’ within the

 meaning of the Fourth Amendment. . . .” Minnesota v. Dickerson, 508 U.S. 366,


                                              7
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 8 of 15 Pageid#: 381




 375 (1993). Of course, an officer need not “close their eyes to what was in plain

 view [but] had the right to seize it.” United States v. Ball, 381 F.2d 702, 704 (6th

 Cir. 1967).

       Courts have frequently applied the “plain view” doctrine to evidence inside of

 an automobile. See Brown, 460 U.S. at 737 (upholding seizure of a party balloon

 containing heroin that officer observed in driver’s hand, where officer also saw

 plastic vials, white powder, and an open bag of party balloons in the vehicle); United

 States v. Hall, 397 F. App’x. 860, 862 (4th Cir. 2010) (unpublished) (holding officer

 conducted a valid plain view seizure of marijuana visible on the vehicle’s floor

 board); United States v. Chulengarian, 538 F.2d 553, 554 (4th Cir. 1976) (officer

 looked through open car door and seized open brown bag containing what appeared

 to be marijuana, along with marijuana cigarette, and smoking pipe); see United

 States v. Johnson, 599 F.3d 339, 347 (4th Cir. 2010) (gelcaps in plain view in a

 vehicle nearly identical to gelcaps containing heroin found on defendant’s person).

       After observing the witnesses and considering the evidence, I find that the

 officer’s seizure of the zipper case inside the Chrysler was valid under the “plain

 view” doctrine, because each of Horton’s pre-requisites are satisfied. Deputy

 Johnson was in a lawful position to view the zipper case on the driver’s floorboard

 while standing outside the open front driver’s side door. Also, he had lawful access

 to the zipper case through the open front driver’s side door. See United States v.


                                           8
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 9 of 15 Pageid#: 382




 Cunningham, 546 F. App’x 203, 207–08 (4th Cir. 2013) (unpublished) (defendant

 fled from police on foot, leaving his truck at a gas station with the driver’s side door

 open, and officers returned to the truck and seized a firearm in plain view on the

 seat).

          Also, I conclude that the incriminating nature of the zipper case in the vehicle

 was immediately apparent, because there was probable cause to believe it contained

 illegal narcotics. The Supreme Court has adopted a “totality-of-the-circumstances”

 approach for probable cause determinations. Illinois v. Gates, 462 U.S. 213, 238

 (1983). Under this test, the question before the issuing magistrate is “whether, given

 all the circumstances set forth in the affidavit before him, including the ‘veracity’

 and ‘basis of knowledge’ of persons supplying hearsay information, there is a fair

 probability that contraband or evidence of a crime will be found in a particular

 place.” Id. “[P]robable cause requires only a probability or substantial chance of

 criminal activity, not an actual showing of such activity.” Id. at 243, n. 13. It is “not

 a high bar.” Kaley v. United States, 571 U.S. 320, 338 (2014). Rather, the Supreme

 Court has reiterated that the probable cause standard is a “practical, nontechnical

 conception.” Gates, 462 U.S. at 231. It “is a fluid concept — turning on the

 assessment of probabilities in particular factual contexts — not readily, or even

 usefully, reduced to a neat set of legal rules.” Id. at 232.




                                              9
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 10 of 15 Pageid#: 383




       Here, the totality of the circumstances in the moments before Deputy Johnson

 approached the Chrysler would give a reasonable officer probable cause to believe

 the zipper case he saw on the floorboard contained illegal contraband. First, the

 zipper case was unzipped with several plastic baggies apparently containing

 methamphetamine sticking out of it. Moments before, Deputy Johnson and Sergeant

 Helton had found a similar zipper case on Mr. Brown’s person in a search incident

 to arrest that contained what they reasonably believed to be several plastic baggies

 of methamphetamine.      Additionally, the defendant exhibited highly suspicious

 behavior by performing an illegal turn on Ward’s Gap Road, leading officers on a

 high-speed chase, and fleeing on foot after crashing the Chrysler. Based on the

 totality of facts and circumstances, an objectively reasonable officer could conclude

 that the plastic baggies inside the zipper case were evidence of criminal activity.

                                          B.

       Furthermore, the warrantless search of the entire vehicle and seizure of

 additional contraband therein were valid under the automobile exception to the

 warrant requirement. The well-established automobile exception is rooted in almost

 one hundred years of precedent dating back to Carroll v. United States, 267 U.S.

 132, 153-54 (1925).      Under this exception, the government may conduct a

 warrantless search of a vehicle if there is ‘“abundant probable cause’ that the car

 contained contraband.” Maryland v. Dyson, 527 U.S. 465, 467 (1999); see United


                                           10
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 11 of 15 Pageid#: 384




 States v. Ross, 456 U.S. 798, 809 (1982). The automobile exception permits “the

 search of every part of the vehicle and its contents that may conceal the object of the

 search.” Ross, 456 U.S. at 825. This includes containers within the vehicle if there

 is probable cause to believe the object of the search could be found in the container.

 California v. Acevedo, 500 U.S. 565, 580 (1991).

       The Supreme Court has “justified application of the vehicular exception,” to

 the warrant requirement because an automobile’s “use as a readily mobile vehicle,”

 and “the pervasive regulation of vehicles capable of traveling on the public

 highways,” result in a lesser expectation of privacy in the vehicle and its contents.

 California v. Carney, 471 U.S. 386, 391, 392 (1985) (emphasis added). Of course,

 “Officers may search a readily mobile automobile if they have probable cause to

 believe that their search will uncover contraband.” Johnson, 599 F.3d at 347. But

 “[e]ven where an automobile is not immediately mobile at the time of the search,

 ‘the lesser expectation of privacy resulting from its use as a readily mobile vehicle

 justifie[s] application of the vehicular exception.’” United States v. Fields, 456 F.3d

 519, 524 (5th Cir. 2006) (quoting Carney, 471 U.S. at 391). Thus, courts have held

 that the automobile exception applies where a defendant’s vehicle is rendered

 immobile, reasoning the defendant’s use of the automobile as a readily mobile

 vehicle on public roads before the search sufficiently reduced their expectation of

 privacy in the vehicle. Id. at 524 (upholding warrantless search under the automobile


                                           11
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 12 of 15 Pageid#: 385




 exception because the defendant “used his Impala as a readily mobile vehicle

 throughout the police chase and in all the events leading up to his arrest and the

 search in question.”); United States v. Goncalvez, 642 F.3d 245, 251 (1st Cir. 2011)

 (stating, “it would be enough for us to uphold the search under the automobile

 exception on the grounds that Goncalves had tried to flee with a car known to be

 used for carrying drugs, had been chased into a driveway, and then had fled so that

 probable cause certainly existed to believe that the car contained contraband and

 quite possibly a weapon”).

       In this case, I find that the government had probable cause to search the

 Chrysler for evidence of methamphetamine possession or distribution, which

 validates the warrantless search of the vehicle under the automobile exception and

 the subsequent search pursuant to a warrant. Moments before the warrantless search

 of the vehicle, Deputy Johnson observed two containers containing what appeared

 to be methamphetamine which both emanated from the same source — the Chrysler.

 Mr. Brown, who had immediately fled the vehicle, was found with a zipper case in

 his pocket that officers believed contained several baggies of methamphetamine.

 Deputy Johnson saw another zipper case, opened and containing what appeared to

 be more baggies of methamphetamine on the driver’s floorboard inside the vehicle.

 Mr. Brown was apprehended a short time after he fled, so he would “not [have] had

 a chance to destroy or to remove the [contraband]” which could be lurking there. Id.


                                         12
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 13 of 15 Pageid#: 386




 at 251. Mr. Brown also evaded the officers by making an illegal U-turn and leading

 them on a high-speed chase, which ‘“is not necessarily indicative of wrongdoing,

 but it is certainly suggestive of such.’” Fields, 456 F.3d at 524 (quoting Illinois v.

 Wardlow, 528 U.S. 119, 124 (2000)). The drugs which emanated from the Chrysler

 immediately prior to the search, and the defendant’s attempt to flee in the Chrysler

 would give a reasonable officer probable cause that the vehicle contained evidence

 of criminal activity. See Johnson, 599 F.3d at 347 (concluding an officer had “all

 the more” probable cause to search defendant’s vehicle after seeing gelcaps in plain

 view within the vehicle which were identical to gelcaps containing heroin found on

 defendant’s person); Hall, 397 F. Appx. 860, 862 (unpublished) (holding officer’s

 seizure of marijuana in plain view “gave police probable cause to conduct the search

 of the vehicle that ultimately led to the firearm’s discovery” under a seat).

       Moreover, any expectation of privacy that Mr. Brown had in the car was

 ‘“significantly’ lesse[ned],” Goncalves, 642 F.3d at 251 (citation omitted), because

 he “used [it] as a readily mobile vehicle throughout the police chase and in all the

 events leading up to . . . the search in question.” Fields, 456 F.3d at 524.

       Furthermore, the scope of the vehicle search permitted the officers to look

 inside the backpack and safe to find the evidence in question. The Supreme Court

 has stated that “[i]f probable cause justifies the search of a lawfully stopped vehicle,

 it justifies the search of every part of the vehicle and its contents that may conceal


                                           13
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 14 of 15 Pageid#: 387




 the object of the search.” Goncalves, 642 F.3d at 250 (officers validly searched the

 gas cap of a vehicle suspected of containing contraband, because drugs could be

 hidden there) (quoting Wyoming v. Houghton, 526 U.S. 295, 301 (1999)). Here, the

 officers had probable cause to believe that small items of contraband could be

 located inside the vehicle, so they were permitted to search everywhere in the car

 where such contraband could be reasonably found. Deputy Johnson opened a

 backpack and untied grocery bags to find the six separate baggies which appeared

 to contain methamphetamine. He also searched inside an unlocked metal box and

 found a nine-millimeter handgun. The backpack and box were proper objects of the

 search because they could have concealed the contraband that the officers were

 looking for.4

                                              III.

        Based on the above facts, which are essentially undisputed, together with the

 applicable law, it is clear that the search of the vehicle, under all of the

 circumstances, did not violate the Constitution, and the evidence seized was not

 excludable at the defendant’s trial.




        4
           The government also argues that the warrantless seizure can be upheld on the
 inevitable discovery doctrine based on the evidence that the officers were also conducting
 an inventory search on the roadside prior to having the vehicle towed, but it is not necessary
 for me to reach and consider that issue.
                                              14
Case 1:20-cr-00014-JPJ-PMS Document 89 Filed 10/11/20 Page 15 of 15 Pageid#: 388




                                                DATED: October 11,2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                       15
